EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Year Ended December 31, (Dollars in Thousands) Income (Loss) from Continuing Operations $ $ $ ) $ $ Plus: Income Taxes ) Fixed Charges Earnings Available for Fixed Charges ) Fixed Charges: Interest Expense Estimate Portion of Rental Expense Equivalent to Interest Total Fixed Charges Ratio of Earnings to Fixed Charges -1.1 Calculation of Rental Expense Equivalent to Interest Rental Expense Estimated % Equivalent to Interest % Estimate Portion of Rental Expense Equivalent to Interest
